
	

113 HR 5265 IH: To name the Department of Veterans Affairs community-based outpatient clinic in Hamlet, North Carolina, as the “Edward Ed James O’Neal Department of Veterans Affairs Clinic”.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5265
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Hudson (for himself, Mr. Butterfield, Mrs. Ellmers, Mr. Jones, Mr. Price of North Carolina, Ms. Foxx, Mr. Coble, Mr. McIntyre, Mr. Pittenger, Mr. McHenry, Mr. Meadows, and Mr. Holding) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To name the Department of Veterans Affairs community-based outpatient clinic in Hamlet, North
			 Carolina, as the Edward Ed James O’Neal Department of Veterans Affairs Clinic.
	
	
		1.Name of Department of Veterans Affairs community-based outpatient clinic, Hamlet, North CarolinaThe Department of Veterans Affairs community-based outpatient clinic in Hamlet, North Carolina,
			 shall after the date of the enactment of this Act be known and designated
			 as the Edward Ed James O’Neal Department of Veterans Affairs Clinic. Any reference to such community-based outpatient clinic in any law, regulation, map, document,
			 record, or other paper of the United States shall be considered to be a
			 reference to the Edward Ed James O’Neal Department of Veterans Affairs Clinic.
		
